DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed applications 16/573,305 and 62/732,191 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 6, 2021 and June 2, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on September 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,169,920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul M. Krueger on September 9, 2022.
The application has been amended as follows: 
Claim 2, Line 3 – replace “the one or more section” with “the one or more sections”,
Claim 9, Line 2 – replace “the one or more section” with “the one or more sections”,
Claim 16, Line 2 – replace “the one or more section” with “the one or more sections”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7, and 14 recite, using claim 1 for exemplary language, the step of:
combining the one or more sections of data from the first memory device comprising the first memory type with the one or more remaining sections of each of data from the second memory device comprising the second memory type into a contiguous page; and 
copying the contiguous page to the third memory device comprising the third memory type.
During prosecution of parent application 16/573,305, these two limitations were found to lead to a determination of allowance.  For clarity of record, examiner notes that the second memory device/type of the instant application is the same as the third memory device/type of the parent application and vice versa, so while the language is not the exact same between applications, the limitations are still directed to the same subject matter.
As noted in the notice of allowance for 16/573,305 mailed on July 6, 2021, the prior grounds of Jung, Bruce, Shen, and Ly were unable to render the limitations obvious, as the disclosures provided did not provide a location to combine sectors before copying into the DRAM memory.  Examiner notes that the DRAM/flash memory arrays are not specifically required by the limitations of the claim, but was based on the disclosures of Jung/Bruce/Shen/Ly.  However, even considering a broader scope of the memory types in the independent claims, an updated search of the art did not yield any reference that could render the claim limitations obvious. 
The dependent claims are allowed for dependence on one of the independent claims above. 
Examiner notes that a terminal disclaimer is needed in this application to pre-emptively address a non-statutory double patenting rejection.  While the claims are not identical between applications, every limitation in the instant application is recited in the parent application, which would have merited an anticipatory double patenting rejection.  With the terminal disclaimer filed and accepted as noted above, no double patenting rejection is necessary in this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cummings et al. (US 8,117,390, as provided in applicant’s June 2022 IDS) discloses a merge buffer for a partial page write, where the write data is merged with other sections and then written to memory, but this is for a write context and does not appear to render the above limitations obvious in the context of retrieving sectors from two different memory types,
Yu et al. (US 2012/0284587 and US 2015/0106556) disclose the use of a DRAM buffer to merge data into a full page before writing to a SSD; this features the same deficiency as Katagiri, cited and discussed in the notice of allowance for the parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139